t c memo united_states tax_court esmat a zaklama and sylvia zaklama petitioners v commissioner of internal revenue respondent docket no filed date in r issued a notice_of_deficiency for ps' taxable_year ps subsequently filed for bankruptcy and while the automatic_stay of u s c sec_362 was in effect ps petitioned this court to redetermine the amounts in the notice_of_deficiency on date the court dismissed ps' case for lack of jurisdiction due to the automatic_stay on date the bankruptcy court annulled the automatic_stay stating that the bankruptcy filing and the automatic_stay were void ab initio on date ps moved this court for leave to file a motion to vacate our order of dismissal held petitioners' motion for leave will be denied herbert l zuckerman robert j alter and richard j sapinski for petitioners steven w ianacone and peter k reilly for respondent memorandum opinion laro judge esmat a and sylvia zaklama move the court to grant leave to file a motion to vacate our order dismissing their case for lack of jurisdiction the motion for leave will be denied unless otherwise noted section references are to the internal_revenue_code applicable to the year in issue and rule references are to the tax_court rules_of_practice and procedure background respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and a dollar_figure penalty under sec_6662 on date respondent issued petitioners a notice_of_deficiency reflecting these amounts on date petitioners while residing in jersey city new jersey petitioned the court to redetermine the amounts shown in the notice_of_deficiency respondent moved to dismiss petitioners' case for lack of jurisdiction respondent asserted that petitioners had filed for bankruptcy on date and that the automatic_stay provisions of u s c sec_362 were effective when petitioners petitioned this court on date we granted respondent's motion and entered a decision that we lacked jurisdiction on date the bankruptcy court annulled petitioners' petition to that court stating that both the petition and the automatic_stay were void ab initio the bankruptcy court stated that the filing of a petition with the united_states tax_court on date is not in violation of the automatic_stay as a result of the annulment of the automatic_stay effected by this order on date petitioners filed with this court the motion at hand petitioners alleged that the bankruptcy court's order nullifies the bankruptcy application and restore sic the tax_court jurisdiction petitioners alleged that their petition to this court was timely and requested that we reinstate their case discussion petitioners desire to file a motion to vacate the decision of this court dismissing their case for lack of jurisdiction rule provides that such a motion must be filed within days after the decision is entered unless the court allows otherwise because petitioners failed to make such a motion within this 30-day period petitioners must request leave from the court to file their motion out of time whether to grant petitioners' motion for an untimely filing is within the sound discretion of this court 872_f2d_245 8th cir affg tcmemo_1987_1 petitioners did not file a notice of appeal or a timely motion to vacate or revise our decision which was entered on date accordingly our decision became final on date see sec_7459 sec_7481 once a decision becomes final our jurisdiction to vacate it is restricted 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affg 22_tc_13 we shall vacate a final_decision only in certain limited cases for example this court and some courts of appeals have ruled that we may vacate a final_decision if it is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 69_tc_999 or if it was obtained through fraud on the court see abatti v commissioner supra 511_f2d_929 n 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 the court_of_appeals for the fifth circuit also has indicated that we have the power to vacate a final_decision which is based on a mutual mistake of fact see 63_f2d_630 5th cir but cf 51_f3d_618 6th cir petitioners do not allege that the decision is the result of a mutual mistake or fraud on the court or that the court's order dismissing their case for lack of jurisdiction was erroneous when entered as we understand petitioners' argument we now have jurisdiction over their case because the bankruptcy court said we do whether petitioners are correct that the bankruptcy court can bestow jurisdiction on this court retrospectively by voiding an automatic_stay ab initio we need not decide petitioners failed to move this court timely and they have failed to set forth any good reason why they did not petitioners have failed to persuade us that we should file their motion to vacate at this late time petitioners have had a number of opportunities to maintain their case before this court for example they could have moved the bankruptcy court for permission to petition this court during the period that would otherwise be covered by the automatic_stay likewise they could have petitioned this court after the automatic_stay was lifted on date when an automatic_stay is in effect sec_6213 suspends the 90-day period in which a taxpayer must petition the court see sec_6213 and gives the taxpayer at least days in which to petition this court following the lifting of the automatic_stay 105_tc_220 petitioners have not explained why they did not avail themselves of any of these opportunities we will deny petitioners' motion to file their motion to vacate out of time in so doing we have considered all of petitioners' arguments for a contrary result and to the extent not addressed above have found them to be without merit or irrelevant to reflect the foregoing an appropriate order will be issued
